UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1952



HALIFAX CORPORATION,

                                            Plaintiff - Appellant,

          versus


WACHOVIA BANK, N.A.,

                                             Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-578-GBL)


Submitted:   May 8, 2006                   Decided:    June 28, 2006


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Robert W. Ludwig, Jr., LUDWIG & ROBINSON, P.L.L.C., Washington,
D.C.; Henry St. John FitzGerald, Arlington, Virginia, for
Appellant. Grady C. Frank, Jr., Thomas C. Junker, LECLAIR RYAN,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Halifax    Corporation      brought   a     civil    action   against

Wachovia Bank, N.A., asserting diversity jurisdiction under 28

U.S.C. § 1332 (2000).      Relying on our decision in Wachovia Bank v.

Schmidt, 388 F.3d 414 (4th Cir. 2004), rev’d, 126 S. Ct. 941

(2006),    Wachovia    moved     to   dismiss    for     lack    of   diversity

jurisdiction.    The district court granted the motion.               We vacate

the district court’s order and remand for further proceedings.

           We review de novo a district court’s Fed. R. Civ. P.

12(b)(1) dismissal for lack of subject matter jurisdiction.                 See

Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999).                The

district court should grant the Rule 12(b)(1) motion to dismiss

“only if the material jurisdictional facts are not in dispute and

the moving party is entitled to prevail as a matter of law.”

Evans, 166 F.3d at 647 (quoting Richmond, Fredericksburg & Potomac

R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991)).

           In Schmidt, we held that national banks are “located”

under 28 U.S.C. § 1348 (2000), in every state in which they operate

a branch office.      388 F.3d at 432.        The district court relied on

our decision to find that because Wachovia has branch offices in

Virginia   and   Halifax    is    a    citizen    of    Virginia,     diversity

jurisdiction did not exist under § 1348.                While this case was

pending on direct review, the Supreme Court reversed this court’s

judgment in Schmidt, resolving a circuit split and holding that for


                                      - 2 -
the purposes of diversity jurisdiction, a bank is “located” in the

state designated in its articles of association as its main office

under § 1348.   Schmidt, 126 S. Ct. at 952.

           “When [the Supreme Court] applies a rule of federal law

to   the   parties   before   it,     that   rule   is   the   controlling

interpretation of federal law and must be given full retroactive

effect in all cases still open on direct review and as to all

events, regardless of whether such events predate or postdate our

announcement of the rule.”     Harper v. Virginia Dep’t of Taxation,

509 U.S. 86, 97 (1993).   We find that because this case was pending

on direct review at the time of the Supreme Court’s decision in

Schmidt, it applies to this case.

           Because the parties are citizens of different states, and

the amount in controversy exceeds the $75,000 threshold set forth

in § 1332, the requirements for jurisdiction have been satisfied.

Accordingly, the judgment of the district court is vacated, and the

case is remanded for further proceedings.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                     VACATED AND REMANDED




                                    - 3 -